        Case 5:20-cv-02155-LHK Document 63 Filed 06/01/20 Page 1 of 6



 1 EMILY JOHNSON HENN (SBN 269482)                         AMY S. HEATH (SBN 312516)
      E-mail: EHenn@cov.com                                 E-mail: AHeath@cov.com
 2   COVINGTON & BURLING LLP                               COVINGTON & BURLING LLP
 3   3000 El Camino Real                                   Salesforce Tower
     5 Palo Alto Square, 10th Floor                        415 Mission Street, Suite 5400
 4   Palo Alto, CA 94306                                   San Francisco, CA 94105
     Telephone: (650) 632-4700                             Telephone: (415) 591-6000
 5   Facsimile: (650) 632-4800                             Facsimile: (415) 955-6530
 6 ERIC C. BOSSET (pro hac vice application forthcoming)
 7 E-mail: EBosset@cov.com
     LAURA BROOKOVER (pro hac vice application forthcoming)
 8    E-mail: LBrookover@cov.com
     COVINGTON & BURLING LLP
 9   850 Tenth Street NW
     Washington, DC 20001
10   Telephone: (202) 662-6000
11   Facsimile: (202) 662-6291

12 Attorneys for Defendant Facebook, Inc.
13 Additional counsel listed on signature page
14
                               UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
16
17
                                                   Master File No.    5:20-cv-02155-LHK
18   IN RE ZOOM VIDEO COMMUNICATIONS,
     INC. PRIVACY LITIGATION                       ADMINISTRATIVE MOTION TO
19                                                 CLARIFY CASE STATUS OR TO
     This Document Relates To: All Actions         CONSOLIDATE ACTIONS
20
21
22 TODD HURVITZ, individually, and on behalf       Case No.   4:20-cv-03258-JD

23 of all others similarly situated,
24          Plaintiff,

25          v.

26 FACEBOOK, et al.,
27          Defendants.

28
            ADMINISTRATIVE MOTION TO CLARIFY CASE STATUS OR TO CONSOLIDATE ACTIONS
                                      CASE NO. 4:20-cv-03258
          Case 5:20-cv-02155-LHK Document 63 Filed 06/01/20 Page 2 of 6



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 7-11, Defendants Facebook,

 3   Inc. and LinkedIn Corporation in Hurvitz v. Facebook, et al., No. 4:20-cv-03258-JD, submit this

 4   Administrative Motion seeking confirmation that Hurvitz is subject to the May 28, 2020 Order to

 5   Consolidate Actions and Set Scheduling Deadlines (“the Consolidation Order”). See Cullen v.

 6   Zoom Video Commc’ns, Inc., Case No. 5:20-cv-02155-LHK, ECF No. 62 (N.D. Cal. May 28,

 7   2020). 1 In the alternative, Facebook and LinkedIn move to consolidate Hurvitz with the actions

 8   already consolidated under the caption In re Zoom Video Communications, Inc. Privacy

 9   Litigation, Master File No. 5:20-cv-02155-LHK, pursuant to Paragraph 4 of the Consolidation

10   Order.

11   I.       BACKGROUND

12            On March 30, 2020, Robert Cullen filed a class action complaint against Zoom Video

13   Communications, Inc. (“Zoom”) alleging that Zoom failed to protect its users’ information by

14   disclosing it to third parties, including Facebook. See Cullen, ECF No. 1. Since Cullen filed his

15   complaint, at least 16 other similar actions have been filed, including Hurvitz. So far, this Court

16   has determined that 15 of these actions are related, including Hurvitz. See Cullen, Orders

17   Granting Administrative Motions to Consider Whether Cases Should Be Related, ECF Nos. 61

18   (May 28, 2020); 56 (May 20, 2020); 51, 52 (May 18, 2020); 43, 44 (May 7, 2020); Order

19   Relating Cases, ECF No. 54 (May 20, 2020); Order Granting Stipulation to Relate Cases, ECF

20   No. 28 (Apr. 24, 2020).

21            Specifically, on May 28, 2020, the Court found that Hurvitz and Cullen “concern

22   substantially the same parties, property, transactions or events,” granted the Administrative

23   Motion, and ordered that Hurvitz be related to Cullen and be reassigned accordingly. ECF

24   No. 61. Following its order relating Hurvitz, the Court then ordered per stipulation the pre-trial

25   consolidation of enumerated actions “and any other action arising out of the same or similar

26
27   1
       Citations to Cullen refer to the docket in No. 5:20-cv-02155-LHK. Citations to Hurvitz refer to
28   the docket in No. 4:20-cv-03258-JD.
              ADMINISTRATIVE MOTION TO CLARIFY CASE STATUS OR TO CONSOLIDATE ACTIONS
                                        CASE NO. 4:20-cv-03258
                                                       1
           Case 5:20-cv-02155-LHK Document 63 Filed 06/01/20 Page 3 of 6



 1   operative facts now pending” in the Northern District. ECF No. 62 at 7, ¶ 1 (“Consolidation

 2   Order”).

 3            After the Court issued these orders relating Hurvitz and consolidating cases, counsel for

 4   Hurvitz emailed counsel for Facebook and LinkedIn to schedule a Rule 26(f) conference. See

 5   Declaration of Emily Johnson Henn in Support of Administrative Motion to Clarify Case Status

 6   or to Consolidate Actions at ¶¶ 2-4. In response to Hurvitz’s counsel, counsel for Facebook,

 7   joined by counsel for LinkedIn, stated their understanding that the Court’s Consolidation Order

 8   applied to Hurvitz, and it was therefore appropriate to await the consolidated amended complaint

 9   before conducting the Rule 26(f) conference. See id. at ¶ 5. Counsel for Hurvitz was asked to

10   confirm by 2:00 PM PT whether Hurvitz agreed that the Consolidation Order applied by its terms

11   to the instant action. See id. at ¶ 6. Counsel for Hurvitz disagreed that Hurvitz has been or should

12   be consolidated. See id. at ¶¶ 6-7.

13            As a result, Facebook and LinkedIn submit this Administrative Motion to confirm that

14   Hurvitz is subject to the Consolidation Order or, in the alternative, to move for consolidation.

15   II.      ARGUMENT

16            Federal Rule of Civil Procedure 42(a) states that a court can consolidate actions that

17   “involve a common question of law or fact.” Paragraph 1 of the Consolidation Order provides

18   that “[t]he Cullen, Taylor, Johnston, Gens, Kondrat, Lawton, Jimenez, Hartmann, Henry,

19   Greenbaum, Simins, Buxbaum, Kirpekar, and Saint Paulus actions currently pending before this

20   Court and any other action arising out of the same or similar operative facts now pending or

21   hereafter filed in, removed to, or transferred to this District shall be consolidated for pre-trial

22   purposes pursuant to Fed. R .Civ. P. 42(a) before the Honorable Lucy H. Koh (hereafter “the

23   Consolidated Action”).” See Consolidation Order, ECF No. 62 at 7, ¶ 1 (emphasis added).

24   Paragraph 4 contemplates that actions “subsequently filed, transferred or removed to this Court

25   that arise[] out of the same or similar operative facts” will be consolidated, subject to the Court’s

26   approval. Id. at 8, ¶ 4 (emphasis added).

27            Under the plain language of Paragraph 1, the Consolidation Order applies to Hurvitz.

28   Hurvitz arises out of the “same or similar facts” as the Consolidated Action, as confirmed by the
             ADMINISTRATIVE MOTION TO CLARIFY CASE STATUS OR TO CONSOLIDATE ACTIONS
                                       CASE NO. 4:20-cv-03258
                                                        2
        Case 5:20-cv-02155-LHK Document 63 Filed 06/01/20 Page 4 of 6



 1   Court’s order relating Hurvitz to Cullen. See ECF No. 61 (finding that Hurvitz and Cullen

 2   “concern substantially the same parties, property, transactions or events”). Hurvitz was pending

 3   in the Northern District and had already been related to Cullen when the Court entered the

 4   Consolidation Order. See ECF No. 61 (order relating cases); ECF No. 62 (Consolidation Order).

 5   As a result, Hurvitz “shall be consolidated for pretrial purposes” with the Consolidated Action.

 6   See Consolidation Order at 7, ¶ 1. The Court should therefore grant this Administrative Motion

 7   confirming that Hurvitz is subject to the Consolidation Order and that Facebook and LinkedIn

 8   need not respond to the Hurvitz First Amended Complaint. See Consolidation Order at 9, ¶ 6(c)

 9   (“Zoom and any additional defendants named in future Related Actions need not file a response

10   to the complaint in each Related Action and instead will answer, move or otherwise respond to

11   the Consolidated Complaint no later than forty-five (45) days following service of the

12   Consolidated Complaint.”).

13          In the alternative, and in the event that Paragraph 1 of the Consolidation Order somehow

14   does not apply to Hurvitz, the Court should order that Hurvitz be consolidated with the

15   Consolidated Action pursuant to Paragraph 4 of the Consolidation Order. As Facebook and

16   LinkedIn explained in their Administrative Motion to Consider Whether Cases Should Be

17   Related, Hurvitz and the cases now comprising the Consolidated Action concern common

18   questions of fact, namely the alleged disclosure of the same Zoom user information to third

19   parties including Facebook and LinkedIn. See ECF No. 53 at 3-4 (discussing similar allegations

20   related to user device information). They also concern similar questions of law, including

21   whether Zoom’s, Facebook’s, or LinkedIn’s privacy policies disclosed the alleged information

22   sharing and whether users have a reasonable expectation of privacy in the types of device data at

23   issue. See id. at 4. Consolidating Hurvitz with the Consolidated Action would thus conserve

24   judicial and party resources by eliminating duplicative discovery and streamlining motion

25   practice.

26   III.   CONCLUSION

27          Pursuant to Paragraph 1 of the Consolidation Order, Hurvitz “shall be consolidated for

28   pretrial purposes” with the Consolidated Action, and the Court should grant this Administrative
            ADMINISTRATIVE MOTION TO CLARIFY CASE STATUS OR TO CONSOLIDATE ACTIONS
                                      CASE NO. 4:20-cv-03258
                                                      3
        Case 5:20-cv-02155-LHK Document 63 Filed 06/01/20 Page 5 of 6



 1   Motion so confirming. In the alternative, the Court should order that Hurvitz be consolidated

 2   with the Consolidated Action pursuant to Paragraph 4 of the Consolidation Order because the

 3   actions concern common questions of fact and law.

 4
 5                                                Respectfully submitted,

 6
     Dated: June 1, 2020                          COVINGTON & BURLING LLP
 7
 8
                                                  By:    /s/ Emily Johnson Henn
 9
                                                          Emily Johnson Henn
10
                                                         Attorneys for Defendant Facebook, Inc.
11
12   Dated: June 1, 2020                          ZWILLGEN LAW LLP

13
14                                                By:    /s/ Anna Hsia
                                                          Anna Hsia (SBN 234179)
15                                                        E-mail: Anna@zwillgen.com
                                                          ZWILLGEN LAW LLP
16                                                        369 Pine Street, Suite 506
17                                                        San Francisco, CA 94104
                                                          Telephone: (415) 590-2335
18                                                        Facsimile: (415) 636-5965
19                                                       Attorneys for Defendant
20                                                       LinkedIn Corporation

21
22
23
24
25
26
27
28
           ADMINISTRATIVE MOTION TO CLARIFY CASE STATUS OR TO CONSOLIDATE ACTIONS
                                     CASE NO. 4:20-cv-03258
                                                     4
        Case 5:20-cv-02155-LHK Document 63 Filed 06/01/20 Page 6 of 6



 1                                       FILER’S ATTESTATION
 2          I, Emily Johnson Henn, am the ECF user whose identification and password are being

 3   used to file this Administrative Motion to Consider Whether Cases Should Be Related. In

 4   compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all other signatories listed in the

 5   Motion concur in this filing.

 6   DATED: June 1, 2020                             COVINGTON & BURLING LLP
 7
                                                     By:     /s/ Emily Johnson Henn
 8                                                           Emily Johnson Henn
 9
                                                              Attorneys for Defendant Facebook, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            ADMINISTRATIVE MOTION TO CLARIFY CASE STATUS OR TO CONSOLIDATE ACTIONS
                                      CASE NO. 4:20-cv-03258
                                                       5
